Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 08/19/21. Claims 1-6 are pending in this application.
Information Disclosure Statement
The Information Disclosure Statement filed on 08/19/21 has been received and is being considered.
Claim Rejections Under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C.  §102 as being unpatentable over Kim (US 20180261657 A1). 
Kim discloses a display device comprising: a substrate (sub;  a light-emitting element disposed on the substrate (EL); and an electrically conductive pad (BR)disposed on the substrate and spaced from the light-emitting element, wherein a surface of the pad includes a metal fluoride (see par [0065]).


Claims 1-6 are rejected under 35 U.S.C.  §102 as being unpatentable over Harada (US 20190214598 A1).
Regarding claim 1, Harada discloses 1. A display device comprising: at least at fig 2 a substrate 101; 5 a light-emitting element disposed on the substrate 105; and an electrically conductive pad 106 disposed on the substrate and spaced from the light-emitting element (see fig 2) , wherein a surface of the pad includes a metal fluoride (see para [0074]).  
Regarding claim 2, Harada discloses the display device of claim 1, wherein the surface of the pad includes a metal nitride (see fig 9, disclosing 508 being silicon nitride formed on metal fluoride).
Regarding claim 3, Harada discloses the display device of claim 2, further comprising the surface of the pad includes a metal oxide (see para [0074]).  
Regarding claim 4, Harada disclose the display device of claim 1, wherein the metal fluoride includes titanium (see para [0058] disclosing 112 being titanium).
Regarding claim 5, Harada discloses the display device of claim 1, wherein the pad includes a first  electrical conductor and a second electrical conductor electrically connected to the first electrical conductor, and the second electrical conductor is positioned between the metal fluoride and the first electrical conductor (see figs 4a-4c, disclosing 106 between 107 and 103).  
Regarding claim 6, Harada discloses the display device of claim 5, further comprising a transistor disposed on the substrate and including a transistor electrode (see para [0056] disclosing TFT), wherein the light-emitting element includes a first electrode electrically connected to the transistor electrode 107, a second electrode 103 overlapping the first electrode 103, and an emission layer 105 positioned between the first electrode 107 and the second electrode 103,  and a material of the second electrical 103 conductor is identical to a material of the transistor electrode 107 (see para [0065] disclosing reflective metal, see para [0067] disclosing aluminum, see para [0107] disclosing aluminum). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813